Citation Nr: 0626750	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-06 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for left varicocele. 

2.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a hernia condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1956 to July 1959 
and with the Marine Corps Reserves from October 1961 to 
October 1962.

These appeals come to the Board of Veterans' Appeals (Board) 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which found that the 
evidence submitted in conjunction with the veteran's claim 
for service connection for a hernia and left varicocele was 
not new and material.

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

Shortly thereafter, the Court issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought, i.e. service connection.  In 
that case, which also involved reopening a claim where the 
prior denial was based upon a finding that the condition 
preexisted service, the Court held that the appellant was 
entitled to notice that he needed evidence that would reflect 
either that this condition (1) did not preexist service and 
was incurred therein, or (2) if the condition did preexist 
service, it was aggravated therein.

In this case, the claim for service connection for a hernia 
was previously denied because the condition was not shown in 
service.  The claim for service connection for a left 
varicocele was denied because it was shown on induction and 
there was no evidence of aggravation in service.

Although the RO provided VCAA notice in May 2003, that notice 
does not fully comply with the newly specified criteria as 
noted in Kent, supra.  Additionally, that notice did not 
advise the veteran to submit anything in his possession that 
was relevant to the claim.  Moreover, the veteran has not 
been provided notice as to the types of evidence necessary to 
substantiate an evaluation or effective date if service 
connection is granted.  See Dingess, supra.

Thus, this case must be remanded for corrective notice under 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), Kent, and 
Dingess.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to whether new 
and material evidence has been submitted 
sufficient to reopen the veteran's 
previously denied claims.  The notice 
should also address what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were found insufficient 
in the previous denials, as outline by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In addition, the letter 
should advise that a disability rating 
and effective date will be assigned if 
service connection is granted, as well as 
the information and evidence necessary to 
substantiate such, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
representative, if any, should be 
furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

